Citation Nr: 0832219	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  08-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  The veteran died in October 2005.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes articles on circulatory problems and 
strokes.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in October 2005.  

2.  The immediate cause of the veteran's death was acute 
intracerebral hemorrhage.    

3.  At the time of the veteran's death, service connection 
was in effect for laceration injury of the left thigh muscle 
group XIII, edema of the left lower leg associated with 
laceration injury of the left thigh muscle group XIII and 
malaria.        

4.  The evidence indicates that the veteran's cause of death 
was not manifested during the veteran's period of active 
service and it has not otherwise been shown to be related to 
military service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Additional VCAA notice requirements attach in the context of 
a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In addition, the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.

A January 2006 VCAA letter informed the appellant in general 
of the evidence necessary to substantiate her cause of death 
claim.  The letter advised the appellant of her and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the appellant to provide any evidence in her 
possession and she was informed that it was ultimately her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

As indicated above, the VCAA letter notified the appellant of 
the evidence and information required to substantiate a DIC 
claim on a previously service-connected claim.  However, the 
letter did not notify the appellant of any conditions that 
were service-connected at the time of the veteran's death.  
The Board finds that this notice error did not affect the 
essential fairness of the adjudication because the appellant 
demonstrated that she had actual knowledge of the information 
that was not provided in the January 2006 VCAA notice.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  The appellant asserted in the March 2007 notice of 
disagreement that the left leg injury the veteran sustained 
during military service contributed to his failing health and 
ultimately his death.  She also asserted that the veteran's 
service-connected left leg injury caused circulatory 
problems, which led to his death.  In addition, the appellant 
was provided a list of the veteran's service-connected 
disabilities in a rating decision dated in May 2006 prior to 
the denial of her DIC claim in a June 2006 rating decision.  
Accordingly, the Court concludes that the record on appeal 
shows that the appellant had actual knowledge of the 
information that was not provided in the notice letter, and 
therefore, the above VCAA notice error did not affect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.   Furthermore, the appellant had a meaningful 
opportunity to participate in the adjudication of her claim.  
The appellant asserted connections between events that 
occurred in service to the veteran's cause of death.  The 
actions of the appellant show that she understood the 
evidence and information she was required to establish for 
service connection for cause of death.  For the foregoing 
reasons and the particular facts presented in this case, the 
Board finds that a remand to the RO for further notice with 
respect to the appellant's claim would only serve to delay 
adjudication of the claim unnecessarily.

The Board also acknowledges that the January 2006 VCAA letter 
did not provide notice of the type of evidence necessary to 
establish disability ratings or effective dates.  The Board 
notes that a degree of disability is not assigned in service 
connection for cause of death cases and such error was 
harmless.  Therefore, despite the inadequate notice provided 
on this element, the Board finds no prejudice in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, private 
treatment records, the veteran's terminal hospital report, a 
VA opinion, the appellant and veteran's marriage certificate, 
and the veteran's death certificate.  Additionally, the 
claims file contains the appellant's statements in support of 
her claim and related evidence dated in May 2007 and August 
2008.  There is no indication in the file that there are 
additional relevant records that have not been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.



II.  Merits of the Claim for Cause of Death and DIC Benefits

The appellant claims that the veteran's death was caused by 
his service-connected left leg injury that occurred while on 
active duty in the military during World War II.  The RO 
denied the claim.  The appellant appeals this decision.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, in order to establish 
service connection for the cause of death, there must be (1) 
evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record shows that the first and second 
elements for service connection for cause of death have been 
met.  A certificate of death confirms that the veteran died 
in October 2005 and lists the immediate cause of death as 
acute intracerebral hemorrhage with no underlying cause of 
death.  In regards to the second element, the record reflects 
that service connection had been established during the 
veteran's lifetime for laceration injury of the left thigh 
muscle group XIII, edema of the left lower leg associated 
with the laceration injury and malaria.   

In reference to the third element, the Board notes a VA 
physician reviewed the record in June 2006.  The physician 
stated that after a review of the claims file and 
computerized progress notes, he came to the firm opinion that 
there was no relationship of the veteran's current health 
conditions prior to his death and the veteran's cause of 
death.  He also concluded that there was no relationship of 
the cause of death to the left leg injury suffered in 1945, 
more than 60 years ago.  The examiner noted that the cause of 
death, a stroke, was compounded by his advanced age.  Thus, 
the opinion provided by the physician indicates that the 
veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  

The Board also considered whether the evidence otherwise 
links the veteran's active duty service to the cause of his 
death, acute cerebral hemorrhage.  A review of the veteran's 
service medical records reveals no complaints, 
symptomatology, or findings of cerebral hemorrhage or 
symptoms reasonably attributable thereto.  Post service 
medical records show no complaints or treatment related to a 
cerebral hemorrhage until the day prior to the veteran's 
death.  Furthermore, there is no medical opinion linking any 
cerebrovascular disease, including the veteran's fatal 
stroke, to his military service.   

The Board acknowledges that the appellant contends that the 
veteran's left leg injury in service caused poor circulation, 
which then led to the veteran's intracerebral hemorrhage.  
See March 2007 notice of disagreement.  Laypersons can 
provide an eyewitness account of a veteran's visible 
symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters 
such as an opinion on whether the veteran's cause of death is 
related to an injury or disease in service has no probative 
value because laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 92, 94-95 
(1992).  The appellant is not a licensed health care 
professional; therefore, the lay evidence offered by the 
appellant is not competent medical evidence and does not 
prove a relationship between the veteran's cause of death and 
his service-connected disabilities or any other injury or 
disease associated with service.  As stated above, the 
competent medical evidence of record asserts that the 
veteran's health conditions prior to his death, including the 
service-connected disabilities, had no relationship to the 
veteran's cause of death. 

The Board also notes that the veteran provided medical 
articles in August 2008 on circulation and strokes.  Medical 
treatise evidence can constitute competent medical evidence 
in some instances.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, the articles which have been submitted by the 
appellant is general in nature and does not specifically 
relate to the facts and circumstances surrounding this 
particular case. 

The Board finds that the evidence of record indicates that 
the veteran died as the result of an intracerebral hemorrhage 
that was unrelated to his service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   Accordingly, entitlement 
to service connection for the cause of the veteran's death is 
not warranted.



        (CONTINUED ON NEXT PAGE)


	


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


